DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 05/20/2021 have been fully considered but they are not fully persuasive. Applicant states that the cited references do not teach a controller and vent damper, however the Oakes reference does disclose a valve operated via control system, thereby reading on a controller and a vent damper (Oakes [0064 & 0067]). The remaining arguments are directed towards limitations that are not being entered. For completeness they are addressed hereto, the amendment of a spin cycle after a wash cycle is not taught by the references utilized in the current rejection. The Park reference (US20070107473A1) disclosed in previous actions does teach such a limitation.
The Park reference listed in previous actions discloses an art related washing machine (abstract) with a dehydrating/spin phase occurring after a wash phase [0005 & 0009] in order to remove moisture from clothing, and is a well-known procedure for automatic washing machines. Thus, it would have been obvious to modify the washing machine of Kim to provide a spin cycle after a wash cycle in order to remove moisture from the clothing.
The remaining arguments are directed towards a vent damper position during a spin phase, however such a limitation is not present in the claims. The claims merely require a spin phase after the wash phase, which would be met by the inclusion of the Park reference.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAIR CHAUDHRI whose telephone number is (571)272-4773.  The examiner can normally be reached on Monday - Thursday 7:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711